internal_revenue_service number release date index number -------------------- -------------------------------------------------- ------------------------------------------- --------------------------------------- ---------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-117586-15 date date parent ------------------------------------------------------------------------------ ------------------------------------------ subsidiary ------------------------------------------------------------------------------ ------------------------------------------- partnership llc investment_advisor accounting firm state a date date date date date date date ------------------------------------------- ------------------------------------------------- ------------------------------------- ------------------------------------------ -------------- ----------------- ---------------------------- ------------------------ --------------------------- -------------------------- ------------------------ ------------------ plr-117586-15 year dear ------------------ ------- this responds to a letter dated date and subsequent correspondence submitted on behalf of parent and subsidiary collectively taxpayers taxpayers request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to elect to treat subsidiary as a taxable_reit_subsidiary trs of parent under sec_856 of the internal_revenue_code code effective as of date facts parent is a state a corporation that was formed on date and has elected to be treated for federal_income_tax purposes as a real_estate_investment_trust reit under sec_856 parent owns subsidiary through interests in llc and partnership subsidiary is a state a limited_liability_company that was formed on date to operate a facility associated with a building acquired by parent on date taxpayers represent that subsidiary filed a late form_8832 entity classification election to elect to be classified as an association_taxable_as_a_corporation for federal_income_tax purposes and to request relief for its late form_8832 pursuant to revproc_2009_41 2009_39_irb_439 by letter dated date the internal_revenue_service service approved subsidiary’s late form_8832 the letter from the service a copy of which was submitted on behalf of taxpayers in connection with their ruling_request provides that the effective date of this classification election is date partnership is a state a limited_liability_company that is classified as a partnership for federal_income_tax purposes partnership directly owns subsidiary partnership has two partners parent owns one partner llc directly and wholly llc is a limited_liability_company that is classified as a disregarded_entity for federal_income_tax purposes taxpayers were formed by and currently are managed by investment_advisor a privately-held registered investment_advisor investment_advisor relies on the advice of outside tax professionals relating to the tax obligations of the entities it manages investment_advisor engages accounting firm to assist with federal and state tax compliance services for numerous entities managed by investment_advisor investment_advisor relies on accounting firm’s advice and preparation of relevant tax forms in order to meet the managed entities' federal and state tax compliance obligations accounting firm was engaged to provide advice and assist in the preparation of a form_8875 taxable_reit_subsidiary election by which taxpayers would make an election for subsidiary to be a trs of parent effective date taxpayers represent that plr-117586-15 subsidiary always intended to make a trs election and that its operating_agreement explicitly provided that it would make an election to be a trs under sec_856 on date a member of investment advisor's accounting team contacted accounting firm's tax engagement team to inquire as to whether the trs election had been prepared and filed for taxpayers accounting firm determined that it had not gathered the necessary organizational documentation from investment advisor's outside legal counsel and therefore had not prepared and filed a form_8875 after receiving the necessary documentation to prepare the form_8875 accounting firm immediately prepared the form on date taxpayers filed the form_8875 with the service with an intended effective date of date accounting firm however determined that date a date before date was the last day for taxpayers to have timely filed a trs election with an effective date of date and that because they filed their intended trs election on date with an effective date of date their intended election was filed late and would not be an effective trs election unless taxpayers were to obtain the relief requested accounting firm notified investment_advisor of taxpayers’ late form_8875 and the resulting untimely election for subsidiary to be treated as a trs of parent under sec_856 parent subsidiary and investment_advisor were advised to submit a request for relief under sec_301_9100-1 for an extension of time to file their form_8875 taxpayers represent that notwithstanding the fact that taxpayers’ form_8875 filed on date was not a trs election effective as of date subsidiary continually has been treated as a trs since date date was the intended effective date for the trs election filed on date and date remains the desired effective date for the trs election at issue taxpayers represent that upon the granting of taxpayers’ requested ruling parent will identify subsidiary on parent’s year form 1120-reit u s income_tax return for real_estate_investment_trusts schedule k when filed and any distributions by subsidiary will be included in parent’s year form 1120-reit taxpayers represent further that for parent’s year taxable_year parent has timely filed a form_7004 application_for automatic 6-month extension of time to file certain business income_tax information and other returns and parent will file its year form 1120-reit on or before the extended due_date for filing such return parent and subsidiary make the following additional representations the request for relief was filed by parent and subsidiary before the failure to make the regulatory election was discovered by the service granting the relief requested will not result in parent or subsidiary having a lower tax_liability in the aggregate for all years to which the regulatory plr-117586-15 election applies than they would have had if the election had been timely made taking into account the time_value_of_money parent and subsidiary did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences parent and subsidiary did not choose to not file the election neither parent nor subsidiary has used hindsight in making its decision to seek the relief requested granting the requested relief will not affect any_tax years which are closed under the statute_of_limitations in support of their letter_ruling request taxpayers submitted affidavits required by sec_301_9100-3 law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except plr-117586-15 subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin sec_301_9100-3 through c i sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that taxpayers have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat subsidiary as a trs of parent effective as of date accordingly the form_8875 filed by taxpayers on date will be considered timely filed and the effective date of this trs election is date this ruling is limited to the timeliness of the filing of form_8875 this ruling's application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether parent qualifies as a reit or whether subsidiary otherwise qualifies as a trs under part ii of subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of taxpayers is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director's office will determine such tax_liability for the years involved if the director's office determines that such tax_liability is lower that office will determine the federal_income_tax effect plr-117586-15 the ruling contained in this letter is based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ___________________________ steven harrison branch chief branch office of associate chief_counsel financial institutions products cc -------------------- --------------------------------- -----------------------------------------------------
